Citation Nr: 1826747	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a left hand condition.

4.  Entitlement to service connection for a right hand condition.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1957 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran's claims for entitlement to service connection for degenerative joint disease of the lumbosacral spine and degenerative joint disease of the right knee were granted in a January 2015 rating decision.  Therefore, those claims are not currently before the Board.

In the April 2013 rating decision, the RO denied entitlement to service connection for basal cell carcinoma.  The Veteran filed a timely Substantive Appeal, VA Form 9, and indicated he did not want to appeal the basal cell carcinoma claim.  As such, that claim is not currently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In January 2018, prior to the promulgation of a decision on the issues of entitlement to service connection for a left shoulder condition, a right shoulder condition, a left hand condition, and a right hand condition, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition, the Veteran withdrew his entire appeal.  





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to issues of entitlement to service connection for a left shoulder condition, a right shoulder condition, a left hand condition, and a right hand condition, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).

In January 2018, the Veteran contacted the RO and left a message stating that he would not be attending his scheduled BVA hearing and would be withdrawing all issues on appeal.  That same month, the RO received signed correspondence from the Veteran, indicating that he wished to withdraw all further consideration of his case.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the entire appeal and it is dismissed as to all of the issues on appeal.  


ORDER

The appeals concerning entitlement to service connection for a left shoulder condition, a right shoulder condition, a left hand condition, and a right hand condition, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition, are dismissed.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


